Cooic, Justice.
The appeal in the present case is from a judgment overruling demurrers and motions filed by the appellant to the motions of the, appellees to open a default. A final ruling has not been made on the petition of the appellees to open the default. Held:
Submitted June 14, 1966
Decided July 7, 1966
Rehearing denied July 21, 1966.
Wyatt & Wyatt, L. M. Wyatt, for appellants.
Wilson P. Darden, for appellees.
The judgment complained of, if it had been rendered as claimed for by the appellant, would not have been a final disposition of the cause. Ga. L. 1965, p. 18 (Code Ann. § 6-701); Ryles v. Moore, 191 Ga. 661 (13 SE2d 672); Harry v. Scenic Heights Development Corp., 218 Ga. 352 (127 SE2d 898). The appeal is prematurely brought, and this court is without jurisdiction to consider it.

Appeal dismissed.


All the Justices concur.